Per Curiam.
The defendants in error sued out a writ of certiorari to review the legality of the action of the mayor of the city of Camden in discharging each of them from the police force of that city. Two questions were submitted to> and decided by, the Supreme Court—first, whether the prosecutors were, at the time of their discharge, members of the police department; and second, if they were, then whether their discharge was legal. Both of these questions were resolved in favor of the defendants in error, and their discharge was set aside. We concur in the conclusion reached by the Supreme Court, *733and in the reasons upon which those conclusions were rested, as set out in its opinion ante p. 95.
Whether certiorari is the proper remedy by which to review the action of the mayor in discharging a police officer, and, if so, whether it is proper practice to permit both of these illegal discharges to be reviewed by one and the same writ, we do not decide. Those questions not having been mooted in the Supreme Court, should not be considered here on review.
For affirmance—The Chancellor, Ci-iiee Justice, Van Syckel, Dixon, Garrison, Garretson, Bogert, VredenBURGH, VOORHEES, VROOM. 10.
For reversal—None.